Allowable Subject Matter
Claims 1, 2 and 5-15 are allowed in view of the amendment to the claims filed on 12/02/2021.
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations in the independent claim “the primary cap wall comprises (i) a conical wall configured to direct flow from the primary outer air channel towards the fuel spray nozzle axis and (ii) a radially- extending wall between the splitter wall and the conical wall and the primary cap wall comprises splitter cooling holes configured to admit air from the primary outer air channel to form a cooling film along the splitter wall”.
 With respect to independent claim 15, the prior art of record does not teach in combination with the other claimed limitations in the independent claim “the primary cap wall comprises (i) a conical wall configured to direct flow from the primary outer air channel towards the fuel spray nozzle axis and (ii) a radially- extending wall between the splitter wall and the conical wall; and the splitter wall comprises an array of effusion cooling holes”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741